COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Christian Brian Domm v. The State of Texas

Appellate case number:      01-18-00272-CR

Trial court case number:    CR13530

Trial court:                355th District Court of Hood County

      This case was abated and remanded to the trial court for the appointment of new
counsel. On October 30, 2018, the trial court appointed new counsel. On November 5,
2018, appellant’s newly appointed counsel filed appellant’s brief. Accordingly, we
REINSTATE this case on the Court’s active docket.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      The Clerk of this Court is directed to enter Lori J. Kaspar as the attorney of record
on behalf of appellant.


Judge’s signature: __/s/ Sherry Radack____
                 x Acting individually  Acting for the Court

Date: _November 13, 2018___